Filed 9/22/22 Marriage of Mary and Randall A. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re Marriage of MARY and                                   B314768
 RANDALL A.
                                                              (Los Angeles County
                                                              Super. Ct. No.
                                                              21CHFL00548)

 MARY M. A.,

           Respondent,

           v.

 RANDALL M. A.,

           Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Michael J. Convey, Judge. Affirmed.
      Randall M. A., in pro. per.; and Jonathan Lee Borsuk, for
Appellant. [Retained.]
      Law Offices of Kathryn Irene Phillips and Kathryn Irene
Phillips, for Respondent.
                   ____________________________
       Appellant Randall M. A. (Randall) appeals two orders
entered on the same day. The first grants a domestic violence
restraining order (DVRO) in favor of respondent Mary M. A.
(Mary) against Randall. The second denies Randall’s request for
a DVRO against Mary. Randall argues the superior court abused
its discretion by excluding video evidence and by asking Mary
questions during the hearing. He further argues the court
committed prejudicial error by failing to issue a statement of
decision. Finally, Randall contends the statutory scheme for
DVROs is unconstitutionally vague. Finding no reversible error,
we affirm.
                        BACKGROUND
      This is a marital dissolution action. Randall and Mary
married in 2013. They have two children, Ethan and Emma, who
were six and two years old respectively at the time of the hearing
on the DVRO requests.
      Long before the events that led to this action, Randall
committed physical violence against Mary on two occasions. In
2015, Randall stepped on her ribs and shattered her cell phone
into pieces. In 2017, he headbutted her. While Randall and
Mary have had marital problems from the beginning, the discord
in their relationship accelerated in 2019 after their family home
burned down.
      By 2020, Randall was regularly sending belligerent and
often profane text messages to Mary. In these texts, for example,
he called her a “pathetic cunt” and a “fake bitch lying disgusting
manipulative piece of trash.” Randall also threatened to wage a
“war” on Mary that she would “never forget” and warned she
would “regret” dodging her responsibilities.




                                   2
       Randall frequently called and texted Mary to ask her where
she was and what she was doing. Mary believed this was an
effort to control her. In response to Randall’s controlling and
abusive behavior, Mary often stopped communicating with him.
This further enraged Randall and was the topic of many of his
hostile communications. He frequently told Mary she was “going
to pay” for not responding to him. Randall also sent many texts
to the couple’s friends and family complaining that Mary refused
to see or talk to him.
       Randall is a lawyer with a personal injury and civil
litigation practice. Beginning in 2020, Mary became increasingly
dependent on Randall to support her financially. In that year,
Randall “demolished” the website of Mary’s cosmetics sales
business by deleting the data she kept for eight years. While
Randall continued to pay for the children’s school expenses and
most of the costs of their family home, he did not provide Mary
with any funds. In March 2021, she stopped working and started
collecting unemployment benefits. By August 2021, when the
hearing on the parties’ respective DVRO requests was held, Mary
had no money left in any bank account she controlled.
       Randall engaged in many other acts that Mary perceived as
harassing and controlling. He sometimes locked the control of
the thermostat of the family home and changed the temperature
so that it was very hot or cold. He changed the locks inside the
home and denied Mary access to certain rooms. He cut off Wi-Fi
access from time to time. On one occasion he placed a fake
cockroach on the pillows of Mary’s bed.
       Underlying much of the tension in the marriage was Mary’s
concern over Randall’s drug abuse and possession of guns.
Randall carried a briefcase with him everywhere he went and




                                  3
sometimes left it in the residence in places where the children
had access to it. According to Mary, Randall kept illicit drugs
and a pistol in the briefcase. Randall also frequently displayed
his gun collection, which consisted of over 10 weapons. Randall
denies using illicit drugs. But he does not deny his frequent
display of guns or deny that in 2001 he pleaded guilty to criminal
threats after displaying a weapon to his neighbors.
       On October 22, 2020, during an argument, Randall grabbed
Mary’s arm and shoved her against the wall. Mary called the
police but Randall was apparently not arrested.
       On April 6, 2021, Randall repeatedly telephoned Mary but
she declined to answer. Randall then contacted the couple’s
daughter Emma by Facetime on her iPad. When Mary took the
iPad from Emma, Randall shouted, “Cover Emma’s ears.”
       Mary then “heard loud clicks such as a gun makes when a
shell is put into its chamber” and saw Randall hold a gun to his
head. While aiming a gun at himself, Randall told Mary, “The
next time when I’m calling you better answer.” Mary took a
screenshot of Randall holding a gun to his head.
       On April 7, 2021, Randall locked Mary and the children out
of the family home by placing screws in the locks on the house. A
neighbor helped Mary get back into the house about 30 minutes
later.
       A week later, on April 14, 2021, Mary filed a petition for
dissolution. Shortly thereafter, the parties filed their respective
requests for a DVRO.
       On May 19, 2021, the superior court issued a temporary
restraining order (TRO) against Randall. Until the hearing on
Mary’s request for a DVRO, the TRO prohibited Randall from
contacting Mary directly or indirectly except for purposes of




                                    4
limited child visitation. Randall did not comply with this order.
After the TRO was served on Randall and prior to the DVRO
hearing, Randall texted Mary 20-30 times regarding issues
wholly unrelated to the children. This made Mary feel fearful
and anxious.
      The court held a hearing on the parties’ DVRO requests on
August 10 and 11, 2021. At the conclusion of the hearing, the
court orally announced its rulings and entered written orders
granting a DVRO against Randall and denying a DVRO against
Mary.
       Randall filed a timely notice of appeal of the orders.
                   STANDARD OF REVIEW
       The standard of review of an order granting or denying a
DVRO is abuse of discretion. (In re Marriage of Nadkarni (2009)
173 Cal.App.4th 1483, 1495.) The same standard applies to an
order excluding evidence. (Austin B. v. Escondido Union School
Dist. (2007) 149 Cal.App.4th 860, 885.)
       Under this standard, “[b]road deference must be shown to
the trial judge. The reviewing court should interfere only ‘ “if we
find that under all the evidence, viewed most favorably in
support of the trial court’s action, no judge could reasonably have
made the order that he did.” [Citation.]’ ” (In re Robert L. (1993)
21 Cal.App.4th 1057, 1067.) A trial court abuses its discretion
only when it makes an “ ‘ “arbitrary, capricious, or patently
absurd determination.” ’ [Citations.]” (In re Stephanie M. (1994)
7 Cal.4th 295, 318.)
       With respect to a question of law—such as whether the
trial court was required to issue a statement of decision and
whether the DVRO statutes are constitutional—we review the




                                    5
issue de novo. (People v. Health Laboratories of North America,
Inc. (2001) 87 Cal.App.4th 442, 445.)
       Even if we find error, we cannot reverse the trial court’s
order unless we also conclude there was a miscarriage of justice.
(Cal. Const., art. VI, § 13; F.P. v. Monier (2017) 3 Cal.5th 1099,
1102 [holding the trial court’s failure to provide a statement of
decision was not reversible per se and is subject to harmless error
review].) This means the appellant must show it was reasonably
probable that a result more favorable to the appellant would have
been reached in the absence of error. (People v. Gonzalez (2018) 5
Cal.5th 186, 195 [applying standard set forth in People v. Watson
(1956) 46 Cal.2d 818 (Watson)]; Conservatorship of Maria B.
(2013) 218 Cal.App.4th 514, 532–533 [noting the Watson
standard “applies in both criminal and civil cases”].)
       “On appeal, we review the correctness of the trial court’s
ruling, not its reasoning.” (Oiye v. Fox (2012) 211 Cal.App.4th
1036, 1049.)

                         DISCUSSION
      Before discussing Randall’s arguments, a quick review of
the relevant statutory scheme will help provide context. Both
parties sought a DVRO under the Domestic Violence Prevention
Act, Family Code section 6200 et seq. (the Act).1 The Act permits
people to obtain a DVRO when they are victims of “abuse” by
certain individuals, including their spouses and parents.
(§ 6211.)



      1
           Unless otherwise stated, statutory references are to
the Family Code.




                                    6
       “Abuse” is broadly defined by statute and is not limited to
physical violence. (§§ 6203, 6320; In re Marriage of Evilsizor &
Sweeney (2015) 237 Cal.App.4th 1416, 1425.) Abusive conduct
includes, but is not limited to, harassment, threats, and conduct
that disturbs the “peace of the other party” and “destroys the
mental or emotional calm of the other party.” (§ 6320, subds. (a)
& (c).) In deciding whether to grant or deny a DVRO, the court
must consider the totality of the circumstances. (§ 6301, subd.
(c).)
       The court cannot grant mutual restraining orders unless it
makes “ ‘detailed findings of fact indicating that both parties
acted as a primary aggressor and that neither party acted
primarily in self-defense.’ ” (Melissa G. v. Raymond M. (2018) 27
Cal.App.5th 360, 368 (Melissa G.) [quoting § 6305, subd. (a)(2)].)
In making this determination, the court must look at all the
various incidents of alleged abuse between the parties and not
make separate findings with respect to isolated events. (Melissa
G., at pp. 371–372; K.L. v. R.H. (2021) 70 Cal.App.5th 965, 979
(K. L.).)
I.    The Trial Court Did Not Abuse its Discretion by
      Excluding Evidence or Questioning Mary
       The trial court advised the parties that it had read and
considered their written submissions and asked them for time
estimates for live testimony. Mary estimated that she would
need about 2.25 hours of time. Randall estimated he would need
10-25 minutes of live testimony, and an additional 30 minutes
playing videos.
       Although the court advised the parties they were bound by
their time estimates and repeatedly tried to move the proceeding
along, the hearing took much longer than expected. Near the end




                                   7
of the second day, August 11, 2021, the court warned the parties
that if they did not finish that day the next available date for a
hearing was in April 2022.
      A.    Exclusion of videotapes
       Evidence Code section 352 states the trial court has
discretion to exclude evidence if “its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice.” Under this statute, the
trial court enjoys “broad discretion” (People v. Mills (2010) 48
Cal.4th 158, 195) to limit cumulative evidence, especially on
collateral issues (see People v. Greenberger (1997) 58 Cal.App.4th
298, 352; Burke v. Almaden Vineyards, Inc. (1978) 86 Cal.App.3d
768, 774).
       Randall contends the trial court abused its discretion by
excluding various videos pursuant to Evidence Code section 352.
      1.    Video of October 22, 2020, incident
      As explained, Mary called the police on October 22, 2020,
and claimed that Randall had physically assaulted her. When
the police arrived, Randall was lying on a couch. Randall denies
committing physical abuse on that day and claims he went
straight to the couch to sleep when he came home. Mary
contends Randall was “fake sleeping” to avoid speaking to the
police.
      This was not an abuse of discretion. Whether Randall was
asleep when Mary called the police is a collateral issue at most.




                                    8
Randall did not claim he had a video showing that he did not
assault Mary.
      Moreover, even assuming the court erroneously excluded
the video, the court’s ruling was not prejudicial. We have
reviewed the video and it supports Mary’s version of events. The
video appears to be taken from a couch by a person who is not
holding the camera still. If Randall were sleeping as he claimed,
he could not have videotaped Mary.
      2.    Videos of alleged service of TRO on October 23, 2020
      On October 23, 2020, Randall obtained a TRO in another
action against Mary and went to their home to serve her with the
order. During Randall’s cross-examination of Mary on this topic,
she denied that the police were present when Randall delivered
the TRO. Randall then stated he had a video showing that the
police were present at the time. The court responded: “So that
doesn’t show me anything other than the police were there. I will
take it that the video shows that. I don’t know that that
impeaches here.”
      Randall did not clearly state that he sought to have the
video admitted and the court did not unequivocally deny the
admission of the video.
      Shortly thereafter, Mary testified that Randall threw the
papers at her when he served them. Randall and the court then
had the following exchange:
      “[Randall]: Your Honor, I have another video to establish
that those papers were properly placed on the countertop while
she was standing there.
      “The Court: You’ll testify to that under oath.
      “[Randall]: I understand.




                                   9
       “The Court: And I will tell you that that is not proper
service.
       “[Randall]: I understand it’s not proper service. I did not
throw them at her for sure.
       “The Court: Let’s stop this arguing in front of me.
       “[Randall]: Understood.
       “[Randall] Okay. We’ll move on.”
       By not clearly moving these videos into evidence and
obtaining a ruling by the court, Randall forfeited his argument on
appeal that the videos should have been admitted. (Tudor
Ranches, Inc. v. State Comp. Ins. Fund (1998) 65 Cal.App.4th
1422, 1433.)
       Assuming Randall requested to have these two videos
admitted into evidence and the court denied his requests, the
court did not abuse its discretion. The manner and
circumstances of the service of a TRO issued in another case was
not relevant to the matters before the court. At most these were
collateral issues. The court acted well within its discretion to
exclude these videos as cumulative.
      3.    Video of April 7, 2021, Incident
       As explained, Randall locked Mary and the children out of
the family home on April 7, 2021, by placing screws in the locks
of the house. During cross-examination, Mary denied that she
had access to the garage at that time.
       Randall then stated to the court he had “video footage that
shows that she had clear access to the garage and could have
entered the property any time she wanted.” The court responded




                                   10
by stating, “I will take your statement as true.” Randall then
moved on to another line of questioning.
       Assuming Randall requested the admission of this video
into evidence and the court denied his request, the court did not
erroneously bar the video. The court acted within its discretion
in excluding the video as cumulative evidence on a relatively
collateral issue.
       Even assuming the court erred in excluding the video, there
was no miscarriage of justice. We have reviewed the video and
while it shows the garage was open during an acrimonious
encounter between the parties, it does not show the garage was
open when the neighbor was helping Mary and the children into
the house on April 7, 2021. The video had marginal probative
value at most.
      4.    Videos of Mary’s alleged physical abuse of Randall
       Randall testified in detail about three occasions he claims
Mary physically abused him. The first occurred in September
2019. Mary scratched him and broke a chain off his neck. When
Randall advised the court he had a video of the incident, the
court stated: “If I see the video, it’s going to be cumulative and
potentially prejudicial. I don’t need to see it.” The court further
advised Randall that he had proven a “prima facie case of abuse.”
       Randall also described an incident that occurred on
January 26, 2020—the couple’s anniversary. Mary threw things
at him and scratched his arm with five nails. Randall further
testified that on March 16, 2020, Mary struck his arm and chest.
The trial court declined to view videos of both incidents on the
ground they were cumulative.
       When the court orally stated the reasons for its rulings, it
described in detail the many events the parties testified about




                                   11
and the other evidence it considered. Importantly, the court
acknowledged there was evidence that Mary made physical
contact with Randall as described by Randall. But the court
concluded that under the “totality of the evidence,” Mary was
acting in self-defense.
        While a reasonable judge could have decided that admitting
the videos was the better course of action, the court’s decision to
exclude the videos was not arbitrary, capricious, or patently
absurd. The court considered Randall’s testimony about Mary’s
alleged physical abuse and assumed it was accurate. Moreover,
the court was justifiably concerned that if they did not finish the
hearing on the second day, the matter would be postponed for
many months. In a family law action involving child custody and
domestic violence claims, such a delay is intolerable. The trial
court did not abuse its discretion.
        Assuming the trial court erred, there was no miscarriage of
justice because Randall has not shown it was reasonably probable
that he would have obtained a more favorable result had the trial
court admitted the videos into evidence. We reach this conclusion
after reviewing all the videos Randall filed with this court.
        Randall does not seriously argue there was insufficient
evidence for the trial court to issue a DVRO against him or that
the trial court abused its discretion in issuing a DVRO under the
circumstances presented here. Nor could he. There was
substantial evidence that Randall abused Mary within the
meaning of the Act. Nothing in the videos changes that analysis.
        The same is true with respect to the trial court’s denial of
Randall’s request for a DVRO. Since the court issued a DVRO
against Randall, it could have only issued a DVRO against Mary
too if it concluded that under the totality of circumstances, she




                                   12
was also a primary aggressor and she did not act primarily in
self-defense. (Melissa G., supra, 27 Cal.App.5th at pp. 367–368;
K.L., supra, 70 Cal.App.5th at p. 979.) The videos of the
September 2019, January 2020, and March 2020 incidents were
insufficient evidence for the trial court to make that finding.
       Under a totality of the circumstances, Randall was clearly
the only primary aggressor. Over several years Mary suffered
from Randall’s relentless harassing and coercive conduct. She
tried to avoid that abuse by avoiding Randall, but Randall would
not leave her in peace. He went so far as to point a gun to his
head and threaten to kill himself if she did not submit to his
abusive communications. Even after the court issued a TRO, he
kept communicating with Mary in brazen violation of a court
order. That Mary crossed the line by making inappropriate
physical contact with Randall on a few isolated occasions during
heated arguments does not change the basic nature of the
relationship or make Mary a primary aggressor too.
      5.    The legal authorities Randall cites are not persuasive
      In support of his argument that the trial court was
required to admit the videos, Randall relies on the Secondary
Evidence Rule, codified in Evidence Code sections 1521–1523.
Under this rule, with certain exceptions, oral testimony is not
admissible to prove the content of a “writing” (Evid. Code, § 1523,
subd. (a)), which is defined by the Evidence Code to include
videos. (Id. at § 250.)
      The Secondary Evidence Rule has no application here.
Neither party raised an objection at the hearing based on the rule
because neither party attempted to prove the content of a video
or other writing with oral testimony or other secondary evidence.




                                   13
Moreover, the rule is a ground to exclude evidence, and does not
compel the admission of any writing, including videos.
       Randall also cites a host of cases reviewing whether the
trial court abused its discretion by admitting audio, video, or
                       2
photographic evidence. These cases do not hold that the trial
court was required to admit such evidence. Indeed, the cases do
not address or consider the argument Randall makes here,
namely the trial court abused its discretion by excluding the
videos.3



      2
             (People v. Kulwin (1951) 102 Cal.App.2d 104, 109
[court did not abuse its discretion in admitting tape recordings];
People v. Cavanaugh (1955) 44 Cal.2d 252, 268 [use of gruesome
photographs was “improper and erroneous”]; People v. Bowley
(1963) 59 Cal.2d 855, 859 [A film was “properly admitted into
evidence”]; People v. Moran (1974) 39 Cal.App.3d 398, 411–412
[“The admission of both the photographs and the motion picture
was within the sound discretion of the trial court”]; People v.
Patton (1976) 63 Cal.App.3d 211, 219 [court’s admission of tape
recording was “proper”]; Fashion 21 v. Coalition for Humane
Immigrant Rights of Los Angeles (2004) 117 Cal.App.4th 1138,
1146 [videotape should have be excluded because it was not
authenticated]; People v. Pollock (2004) 32 Cal.4th 1153, 1171
[court did not abuse its discretion by admitting videotape]; People
v. Brady (2010) 50 Cal.4th 547, 581 [“the trial court did not abuse
its discretion in admitting this videotape”]; People v. Guzman
(2019) 8 Cal.5th 673, 682 [tape recording was admissible].)
      3
             Randall’s reliance on People v. Richards (2017) 18
Cal.App.5th 549, 560 (Richards) is even more off target.
Although the Richards court commented on the probative value
of a video admitted into evidence, it did not discuss whether the
video was admissible.




                                   14
      The only cases Randall cites that hold the trial court
abused its discretion by excluding evidence are People v. Cooper
(2007) 148 Cal.App.4th 731 (Cooper) and People v. Miles (1985)
172 Cal.App.3d 474 (Miles). Neither case supports his position.
      In Cooper, the trial court excluded two videotaped
interviews of the victim in a criminal case “on the ground that
they violated defendant’s right to confront the witnesses against
him.” (Cooper, supra, 148 Cal.App.4th at p. 735.) The court held
that the defendant’s rights under the confrontation clause were
not violated and, on that basis alone, reversed an order of
dismissal. (Id. at pp. 733, 748.)
      The present case is distinguishable from Cooper. It does
not involve analysis of the confrontation clause. Rather, it
requires this court to determine whether the trial court abused
the discretion it had under Evidence Code section 352, an issue
Cooper did not consider or address.
      In Miles, pursuant to Evidence Code section 352, the trial
court excluded a police tape recording of a telephone call
allegedly made by the defendant in a robbery case. The
defendant’s defense was mistaken identity and alibi. (Miles,
supra, 172 Cal.App.3d at p. 477.) He claimed that at the time of
the robbery, he was at another location, drinking liquor and
smoking marijuana. (Ibid.) The recording had “substantial
probative value” because it corroborated the defendant’s
testimony that he made the call and that he was intoxicated at
the time. (Id. at p. 479.) The court held the trial court
erroneously excluded the recording and that had the recording
been admitted, the defendant’s arguments “might well have been
successful.” (Ibid.)




                                  15
      This case is distinguishable from Miles. The only videos
that had more than marginal probative value were those
regarding Mary’s physical contact with Randall. As to those
videos, the court assumed Randall’s testimony about the recorded
events was true. The Miles court, by contrast, did not know
whether the jury found the defendant’s testimony true.
     B.    The trial court’s questioning of Mary
       As is frequently the case in family law litigation, the
parties were very emotional and argumentative at the hearing.
Both Mary and Randall had to take breaks because they were
overcome by emotions. During Mary’s testimony the court
repeatedly admonished Randall for incivility. Randall gasped
and sighed loudly, made inappropriate gestures, held his head
with his hands while closing his eyes, argued with Mary and
interrupted her answers, shook his head, slapped his hand on the
table, laughed at Mary, and accused her of “lying through her
teeth.”
       At one point during Randall’s cross-examination, after
Mary took a break to collect herself, the court interrupted
Randall’s line of questioning and began its own questioning.
When the court finished, it asked Randall whether there were
any other topics he wished the court to inquire about. Randall
requested the court to inquire about Mary’s mental health, which
the court did. After Mary testified that she had not been
diagnosed with any emotional or mental disorder that inhibits or
impairs her ability to tell the truth, the court declined to ask
further questions about the topic.
       The court then advised Randall: “If you have other
evidence, you can present.” Randall subsequently presented
additional testimony and other evidence.




                                 16
       Randall argues the court abused its discretion when it took
over the cross-examination of Mary. We disagree. The court has
the power and duty to “preserve and enforce order in its
immediate presence” and to provide “for the orderly conduct of
proceedings before it.” (Code Civ. Proc., § 128, subds. (a)(1) &
(a)(3).) Evidence Code section 765, subdivision (a) provides: “The
court shall exercise reasonable control over the mode of
interrogation of a witness so as to make interrogation as rapid, as
distinct, and as effective for the ascertainment of the truth, as
may be, and to protect the witness from undue harassment or
embarrassment.”
       Here, Mary was being questioned by Randall, a person who
had abused her for years and who was displaying hostile and
outright rude behavior toward her at the hearing. Mary needed
repeated brakes because she was so upset. By asking Mary
questions directly and permitting Randall to ask Mary questions
through the filter of the court, the court promoted civility and
decorum, protected Mary from undue harassment, and gathered
the information it needed as the trier of fact in an efficient way.
It committed no error by doing so.
II.   The Trial Court Did Not Commit Reversible Error by
      Not Issuing a Written Statement of Decision
       Judge Michael J. Convey presided over the DVRO hearing.
At the time, the parties’ marital dissolution action was being
handled by another judge in another department—the “home
court.” Although the parties had filed requests for orders relating
to child custody and visitation that were pending in the home
court, they agreed that Judge Convey should issue custody and
visitation orders on a “temporary basis” until the hearings on the
requests for orders. In his DVRO, Judge Convey awarded Mary




                                   17
temporary legal and physical custody of the children and Randall
visitation rights.
       On August 20, 2011—9 days after the hearing concluded—
Randall filed a written request for statement of decision. The
request sought a statement of decision on 57 issues, including
many issues relating to custody and visitation. The court did not
respond to this request.
       Randall argues the court was required to provide a
statement of decision pursuant to section 3022.3, which states:
“Upon the trial of a question of fact in a proceeding to determine
the custody of a minor child, the court shall, upon the request of
either party, issue a statement of the decision explaining the
factual and legal basis for its decision pursuant to Section 632 of
the Code of Civil Procedure.” (Italics added.) Section 3022.3 only
applies to a “trial followed by a judgment” and not an order on a
motion, even if the motion “involves an evidentiary hearing and
the order is appealable.” (City and County of San Francisco v.
H.H. (2022) 76 Cal.App.5th 531, 544.) Since there was no “trial”
on child custody and visitation, the court was not required to
issue a statement of decision pursuant to section 3022.3.
       Randall argues the court erred in not providing a statement
of decision pursuant to Code of Civil Procedure section 632. He
does not, however, cite authority for the proposition that this
statute applies to DVRO hearings. Assuming it does, the court’s
failure to provide a statement of decision was not reversible
error.
       A trial court is not required “ ‘to respond point by point to
the issues posed in a request for statement of decision.’ ”
(Thompson v. Asimos (2016) 6 Cal.App.5th 970, 983.) This is
because the permissible scope of a request for statement of




                                   18
decision is quite limited. A party may only request a statement
on “principal controverted issues.” (Code Civ. Proc., § 632.)
While the courts have not clearly defined that phrase, “it is
settled that the trial court need not, in a statement to decision,
‘address all the legal and factual issues raised by the parties.’ ”
(Yield Dynamics, Inc. v. TEA Systems Corp. (2007) 154
Cal.App.4th 547, 559 (Yield Dynamics).)
       “A trial court rendering a statement of decision under Code
of Civil Procedure section 632 is required only to state ultimate
rather than evidentiary facts. A trial court is not required to
make findings with regard to detailed evidentiary facts or to
make minute findings as to individual items of evidence.” (Nunes
Turfgrass, Inc. v. Vaughan-Jacklin Seed Co. (1988) 200
Cal.App.3d 1518, 1525; accord Ribakoff v. City of Long Beach
(2018) 27 Cal.App.5th 150, 163.)
       Randall’s request for statement of decision was overbroad.
The court was not required to provide a written statement
regarding most, if not all, the 57 issues stated in Randall’s
request. Thirty-seven of the issues consisted of questions asking
the court to identify the evidence upon which it relied in making
certain determinations. None of these questions called for
findings on ultimate facts.
       Many of the remaining issues in Randall’s request related
to collateral matters wholly unrelated to the issues on appeal.
For example, Randall asked the court to “explain the legal basis
for granting the spousal support order.” Randall also asked the
court whether he engaged “in defense of property” or “in defense
of others.”
       Randall further asked the court to answer inappropriate
open-ended questions. For example, Randall asked: “How does




                                   19
the custody order protect the [Mary’s] safety?” He also asked:
“How does the custody order protect the safety of the [Mary and
Randall’s] children?”
       The trial court was not required to provide a written
statement on any of these issues.
       In Yield Dynamics, the court addressed the propriety of a
similar request for statement of decision comprising of 32
questions. The court opined: “We do not suppose perfection can
fairly be required in the framing of a request for a statement of
decision, but neither do we suppose that a trial judge can be
required to sift through a host of improper specifications in
search of the few arguably proper ones.” (Yield Dynamics, supra,
154 Cal.App.4th at p. 559.)
       We agree with Yield Dynamics. The trial court was not
required to sift through Randall’s request for statement of
decision to determine whether Randall identified any appropriate
issues.
       Even assuming the trial court erred in not responding to
Randall’s overbroad request for statement of decision, the error
was not prejudicial. While the court did not state the reasons for
its rulings in writing, it did make oral findings about the
ultimate facts needed to support its orders. The court found
Mary showed by a preponderance of the evidence that Randall
abused her within the meaning of the Act and that Randall did
not meet his burden of showing abuse. Though not required to,
the court also discussed the evidence and facts supporting these
conclusions. There was substantial evidence to support each of
the court’s factual findings. The court’s failure to provide a
written statement of decision therefore did not result in a
miscarriage of justice.




                                  20
III.   Randall’s Claim the Domestic Violence Prevention
       Act is Unconstitutionally Vague
       Randall argues the Domestic Violence Prevention Act is
facially unconstitutional because its definition of “abuse” is void
for vagueness and overbreadth. In particular, Randall challenges
the phrases “disturbing the peace of the other party” and
“conduct that, based on the totality of the circumstances, destroys
the mental or emotional calm of the other party.” (§ 6320, subds.
(a) & (c).)
       A party making a facial challenge to a statute “must carry
a heavy burden” because there is a strong presumption that the
statute is constitutional and all doubts about its validity must be
resolved in favor of upholding the statute. (People v. Superior
Court (J.C. Penney Corp., Inc.) (2019) 34 Cal.App.5th 376, 387
(J.C. Penney).)
       Not all parties subject to a law can challenge the law based
on facial overbreadth and vagueness. (Village of Hoffman Estates
v. Flipside, Hoffman Estates, Inc. (1982) 455 U.S. 489, 494.) A
party “who engages in some conduct that is clearly proscribed
cannot complain of the vagueness of the law as applied to the
conduct of others. A court should therefore examine the
complainant’s conduct before analyzing other hypothetical
applications of the law.” (Id. at p. 495, fn. omitted; accord J.C.
Penney, supra, 34 Cal.App.5th at p. 386 [“the facial challenge
fails even if the statute’s impact on protected speech triggers a
higher standard for clarity, as the statute clearly applies to some
of the misconduct alleged in the complaints”].)
       Here, Randall engaged in conduct that was clearly
prohibited by the Act, including headbutting Mary and pointing a
gun to his head, that was, under the totality of the circumstances,




                                   21
unquestionably harassing and threatening. Randall thus has no
standing to argue the Act may be void for vagueness for other
parties in different fact patterns. The court will not opine on
hypothetical applications of the law that are not presented by the
facts of this case.
                         DISPOSITION
      The orders are affirmed. Respondent Mary A. is awarded
her costs on appeal.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                           TAMZARIAN, J.*

We concur:



             MOOR, Acting P.J.



             KIM, J.




      *
            Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   22